DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-11, 14, 21, 23, 24, and 26-35 are allowed. The following is an examiner’s statement of reasons for allowance: 

	Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “… removing the substrate; forming a protective film adjacent the insulating material after removing the substrate; removing a portion of the insulating layer proximate each of the plurality of through-vias to expose a portion of each of the plurality of through-vias, each exposed portion having a second width, the second width being less than the first width, the second width measured in the direction parallel to the major plane of the insulating layer, wherein removing the portion of the insulating material further comprises removing a portion of the protective film; and forming solder paste over the exposed portion of each of the plurality of the through-vias.…” in combination with the remaining limitations. Claims 3-6, 21, 26, and 27 are dependent upon claim 1 and are therefore allowable.

Regarding claim 7, the prior art fails to anticipate or render obvious the claimed invention including “…removing the carrier; forming a protective film over the insulating material  after removing the carrier; removing a portion of the insulating material proximate each of the plurality of through-vias, wherein the portion of the insulating material proximate each of the plurality of through-vias removed comprises a second width, the second width being less than the first width, wherein removing the portion of the insulating material proximate each of the plurality of through-vias further comprises removing a portion of the protective film proximate each of the plurality of through-vias…” in combination with the remaining limitations. Claims 8-11, 14, 23, and 24 are dependent upon either claim 7 and are therefore allowable.

Regarding claim 28, the prior art fails to anticipate or render obvious the claimed invention including “…removing the substrate; depositing a protective film adjacent the insulating material after the removing the substrate; removing a portion of the insulating material proximate each of the plurality of through- vias to expose a portion of each of the plurality of through vias, each exposed portion having a second width, the second width being less than the first width, wherein the removing the portion of the insulating material further comprises removing a portion of the protective film; forming an interconnect structure disposed on a second side of the integrated circuit die, the molding material, and the plurality of through-vias, the interconnect structure having a first end in physical contact with a contact pad on the integrated circuit die and a second end in physical contact with at least one through-via of the plurality of through-vias, the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899